The offense is theft from the person, the punishment confinement in the penitentiary for two years.
Appellants have brought forward for review six bills of exception.
An inspection of the first four bills of exception shows that they are insufficient to manifest error. No evidence verifying the truth of appellants' objections is incorporated in said bills. A mere statement of a ground of objection in a bill of exception is not a certificate of the judge that the facts which form the basis of the objection are true; it merely shows that such an objection was made. See Branch's Ann. P. C., Sec. 209, p. 134; Edelin v. State, 281 S.W. 1078. A bill of exception should be made so full and certain in its statements that, in and of itself, it will disclose all that is necessary to manifest the supposed error. Branch's Ann. P. C. Sec. 207, p. 131; James v. State, 138 S.W. 612. The bills of exception under consideration being insufficient to manifest error we must presume that the ruling of the trial court in admitting the testimony objected to was correct. The legal presumption is that the ruling of the trial court was correct, unless the bill of exception shows otherwise. Branch's Ann. P. C., Sec. 207, p. 132; James v. State, supra.
By bills of exception Nos. 5 and 6 appellants challenge the sufficiency of the evidence. The evidence is amply sufficient to support the verdict of the jury and the judgment rendered thereon.
The record discloses that appellants were in company with the injured party, Duffy, and that they snatched a pocketbook containing seventy-two dollars from his pocket and ran out of his sight. On the trial the state introduced the voluntary statements of appellants wherein they confessed that they took the injured party's pocketbook from his pocket, ran out of his sight, and divided the money. Shortly after the commission of the offense officers recovered the stolen money from appellants.
Finding no error, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 407 
                    ON MOTION FOR REHEARING.